MEMORANDUM **
Richard Warr appeals pro se the district court’s summary judgment dismissing his action, which alleged damages as a result of the lack of irrigation water. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Warr contends that the district court lacked jurisdiction over his action. We disagree.
*694The district court properly exercised jurisdiction over this action after it was transferred from the Court of Federal Claims. See 28 U.S.C. § 1631; Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990).
Warr’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.